ANDERSON, Circuit Judge,
dissenting, in which HENDERSON, Senior Circuit Judge, joins:
' Respectfully, I dissent for the reasons set out in my dissent, and Judge Birch’s dissent, to the initial en banc decision. Jefferson County v. Acker, 92 F.3d 1561, 1576-81 (11th Cir.1996).
BIRCH, Circuit Judge,
dissenting, in which.HENDERSON, Senior Circuit Judge, joins:-
I respectfully dissent for the same reasons set out in the initial en banc decision. Jefferson County v. Acker, 92 F.3d 1561, 1577-81 (11th Cir.1996). Because I continue to view the tax at issue as nothing more than an income tax on the earnings of citizens who are also federal judges, I cannot agree that the federal instrumentality exception to the Tax Injunction Act applies. Accordingly, I believe the district court is without jurisdiction to hear this case.
CARNES, Circuit Judge,
dissenting, in which HENDERSON, Senior Circuit Judge, joins:
The Supreme Court vacated our prior decision and remanded this case to us “for further consideration in light of Arkansas v. Farm, Credit Services of Central Arkansas, — U.S.-, 117 S.Ct.1776, 138 L.Ed.2d 34 (1997),” a decision which applied the Tax Injunction Act, 28 U.S.C. § 1341. When the Supreme Court vacates and remands one of our decisions, the entire case comes back to us and we are free to bring a fresh perspective (and hopefully fresh wisdom) to issues we have, already addressed. See Moore v. Zant, 885 F.2d 1497, 1502-03 (11th Cir.1989) (en banc). Instead of reinstating our prior decision affirming the district court, we should seize this opportunity to correct our earlier decision.
When this case was last before us, I joined the majority opinion which held that insofar as Jefferson County’s occupational tax applies to federal judges it amounts to a tax on federal instrumentalities and violates the intergovernmental tax immunity doctrine. Since then I have been convinced that I was wrong to join that holding. I would like to think that I have become smarter and more learned in the law since our prior decision was issued, but there is no compelling evidence to support such a conclusion as to any member of this Court. My change of view is attributable instead to reading the amicus brief filed by the United States after this case left our Court and while it was before the Supreme Court on a petition for writ of certiorari. Reading that brief (which was incorporated as an appendix into the latest brief Jefferson County filed in this Court) and reflecting upon it, as well as re-reading some of the authorities cited has convinced me that I was wrong before.
Having finally seen the light, I join Judges Anderson, Birch, and Henderson in concluding that the occupational tax at issue in this case is a tax upon the “pay or compensation” of those to whom it applies, including federal judges. As such it falls within the consent to taxation Congress has given in the Public Salary Act, 4 Ú.S.C. § 111, and therefore does not violate the intergovernmental tax immunity doctrine. Application of the tax to federal judges is not unconstitutional.
As for the Farm Credit Services issue, I do not believe that the federal instrumentality exception to the Tax Injunction Act applies in this .case. Accordingly, I would hold that the district court lacked jurisdiction,. and. I would vacate its judgment and remand with directions to dismiss the case for lack of jurisdiction. Assuming to the contrary that the Tax Injunction Act does not bar this action, I would reverse and remand the district court’s judgment on the merits.